Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about August 20, 2004, which *503adjudicated appellant a juvenile delinquent upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree and grand larceny in the fourth degree, and placed him on probation for a period of 12 months, unanimously reversed, on the law, without costs, and the petition dismissed.
As the presentment agency concedes, the court’s finding was not based on legally sufficient evidence. The evidence established only that before and after the incident appellant and another were in the company of the person who robbed the victim; no evidence was adduced that appellant “solicited], requested], commanded], importune[d], or intentionally aid[ed]” (Penal Law § 20.00) the commission of the crime. As in Matter of Lamar McL. (19 AD3d 234 [2005]), appellant’s mere presence in the vicinity of the crime was not sufficient. Concur—Mazzarelli, J.P., Saxe, Nardelli, Sweeny and McGuire, JJ.